DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on May 11, 2021. Claims 1-2, 4-13, 15 and 16 were previously presented and are currently pending.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6-10, 12-13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schur Flexible Benelux BV (NL2006781 – art of record; hereinafter Schur).
Regarding claim 1, Schur discloses a pouch embodiment (18; as shown in Fig. 5) in a closed position, the pouch comprising: a pocket front wall (14) and a pocket rear wall (15), 
wherein an access opening (23) is provided between the upper edges of the pocket front wall and the pocket rear wall, 
the pouch further comprising a cover flap (16), wherein the cover flap extends from the pocket rear wall, and an extension flap (17), wherein the extension flap depends from the cover flap, 
wherein, in the closed position of the pouch, the cover flap is folded over the pouch front wall in order to overlie the access opening,
wherein, in the closed position of the pouch, an inner surface of the extension flap is peelably adhered to an inner surface (99; as shown in  Schur annotated Fig. 5 below) of the cover flap forming a peelable adhesion (Examiner’s note: Schur teaches the following, ‘…In an alternative embodiment the sealing (at the edge portions 6a,7a or 6b,7b and/or 25a,25b) can be accomplished by example cold sealing, bonding or glue…’ see Schur  pg. 8 Ln. 5-10. If cold sealing or glue is chosen to seal the edge of the extension flap to the edge of the cover flap, then Schur discloses the claimed limitations of “peelably adhered” and “peelable adhesion;” emphasis added), and 
wherein the extension flap and the cover flap have a width which corresponds essentially to a width of the pouch rear wall,
wherein in an upper third of the pouch rear wall, with the exception of at the end of the pouch rear wall and the beginning of the cover flap, there is provided a first folding line (95; as shown in Schur annotated Fig. 5 below), and
at the end of the cover flap and the beginning of the extension flap there is provided a second folding line (13; Schur pg. 12 Ln. 14 – pg. 14 Ln. 7).

    PNG
    media_image1.png
    828
    1452
    media_image1.png
    Greyscale


Regarding claim 2, Schur further discloses wherein the peelable adhesion of the inner surface of the extension flap and the inner surface of the cover flap is local (25a&b; see Schur annotated Fig. 5 above).
Regarding claim 16, Schur further discloses wherein each folding line which is present along the area of the cover flap defines an end side of the cover flap and, optionally, wherein the cover flap is separated from the pouch rear wall by means of a first folding line (95; see Schur annotated Fig. 5 above), and wherein the extension flap is separated from the cover flap by means of a second folding line (13; see Schur annotated Fig. 5 above).
Regarding claim 4, Schur further discloses wherein each folding line which is present along the area of the cover flap defines an end side of the cover flap (13; see Schur annotated Fig. 5 above).
Regarding claim 6, Schur further discloses wherein the peelable adhesion of the extension flap is not reclosable (see Schur annotated Fig. 5 above).
Regarding claim 7, Schur further discloses wherein the peelable adhesion of the extension flap is at least one of adhesive (i.e. glue), thermo sealing (i.e. hot sealing), cold sealing (Schur pg. 8 Ln. 5-10).
Regarding claim 8, Schur further discloses wherein, in the closed position of the pouch, the cover flap cover more than half of a surface of the front wall (see Schur annotated Fig. 5 above).
Regarding claim 9, Schur further discloses wherein, in the closed position of the pouch the cover flap covers 95 percent to 100 percent of the surface area of the pouch front side (see Schur annotated Fig. 5 above).
Regarding claim 10, Schur further discloses wherein the pouch front wall and the pouch rear wall are rectangular and do have the same height (see Schur annotated Fig. 5 above).
Regarding claim 12, Schur further discloses containing tobacco (Schur pg. 8 Ln. 11-27).
Regarding claim 13, Schur further discloses wherein the pouch front wall and the pouch rear wall are permanently sealed to each other via the sides of the pouch front wall and the pouch rear wall by thermo sealing (i.e. hot sealing), cold sealing or an adhesive (i.e. glue; Schur pg. 8 Ln. 5-10).
Regarding claim 15, Schur discloses a method of preparing a pouch according to claim 1 comprising the steps of providing a rectangular sheet, folding the rectangular sheet once by 180 degrees or twice by 180 degrees such that a pouch bottom wall results, the facing side edges of the folded lower part of the rectangular sheet being connected to each other, optionally after adding pouch side walls, to form a pouch with a pouch front wall, a pouch rear wall, a cover flap, an extension flap, optionally a pouch bottom wall and optionally pouch side walls, before or after folding the lower edge of the rectangular sheet, applying consumer goods to the rectangular sheet or into the pouch such that these consumer goods are within the pouch after the folding step, folding the cover flap towards the pouch front wall, folding the extension flap inwardly such that the extension flap is arranged between pouch front wall and cover flap, peelably adhering the inner surface of the extension flap to the inner surface of the cover flap, and reclosably connecting the cover flap to the pouch by way of a reclosable connection (Schur pg. 12 Ln. 14 – pg. 14 Ln. 7).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103as being unpatentable over Schur in view of Pilzecker (US 20150274393 – art of record; hereinafter Pilzecker).
Regarding claim 5, Schur as above teaches all the structural limitations as set forth in claim 1, except for wherein the force for opening the peelably adhered extension flap is from 1 to 10 Newton as measured by the peel force test for pouches. 
	Pilzecker is in the same field of endeavor as the claimed invention, which is a recloseable pouch. Pilzecker teaches a pouch (1; in its closed position) comprising a pouch front wall and a pouch rear wall, wherein an access opening is provided between the upper edges of the pouch front wall and the pouch rear wall, the pouch further comprising a cover flap (2), wherein the cover flap depends from the pouch rear wall, and wherein the force for the opening the cover flap is from 5 and 25 Newton, preferably 10 and 20 Newton (Examiner’s note: the force range disclosed (by Pilzecker) overlaps with the claimed range of 1 to 10 Newton; see Pilzecker [0018]. Thus, if the opening force was selected from 5 to 10 Newton; then it would teach the claimed range of 1 to 10 Newton; emphasis added). With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the extension flap (of Schur) with a similar opening force (as taught by Pilzecker) to adjust the sealing properties of the cover and/or extension flap. See MPEP§2144.05(I) or MPEP§2144.05(II)(A and B)

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103as being unpatentable over Schur in view of Essentra Packaging & Security Ltd. (WO 2015/082386A1 – art of record; hereinafter Essentra).
Regarding claim 11, Schur as above further teaches wherein the pouch front wall and the pouch rear wall are both rectangular and of same size. However, Schur fails to teach wherein the cover flap is reclosably connected to the pouch by way of a sticker. 
Essentra is in the same field of endeavor as the claimed invention, which is a tobacco pouch. Essentra teaches a pouch (1) in a closed position, the pouch comprising a pouch front 


Response to Arguments
Applicant’s arguments, see Remarks pg. 6-11, with respect to the rejections of claim(s) 1-2, 4, 6-10, 12-13, 15 and 16 under 102(a)(1) as being anticipated by or, in the alternative, under 103 as obvious over Trovato (WO 2016055694A1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Furthermore, applicant’s arguments, see Remarks pg. 14-15, with respect to the rejections of claim(s) 5 and 11 (respectively) under 103 as being unpatentable over Trovato in view of Pilzecker and Essentra (respectively) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of Schur Flexible Benelux BV (NL2006781 – art of record; hereinafter Schur).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        


/B. V. P./
Examiner, Art Unit 3736